Citation Nr: 0322609	
Decision Date: 09/03/03    Archive Date: 09/08/03

DOCKET NO.  00-19 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for hypertension, 
currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Associate Counsel






INTRODUCTION

The veteran served more than 20 years on active duty between 
January 1954 and May 1976.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 1999 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).


FINDINGS OF FACT

1.	Evidence necessary for an equitable disposition of this 
appeal was requested.  

2.	The veteran failed to report for scheduled VA examinations 
in June 1999 and August 2002  without good cause.


CONCLUSION OF LAW

The claim for an increased rating for hypertension is denied 
as a matter of law. 38 C.F.R. § 3.655(b) (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA regulations provide that when a claimant fails to report 
for a scheduled medical examination without good cause the 
claim for an increased rating shall be denied, without review 
of the evidence of record.  See 38 C.F.R. § 3.655 (2002).

The United States Court of Veterans Affairs (Court) held that 
the burden was upon VA to demonstrate that notice was sent to 
the claimant's last address of record and that the claimant 
lacked adequate reason or good cause for failing to report 
for a scheduled examination.  Hyson v. Brown, 5 Vet. App. 
262, 265 (1993).  Although, in dicta, the Court stated that 
in the normal course of events it was the burden of the 
veteran to keep the VA apprised of his whereabouts, and that 
if he did not do so there was no burden on the VA to turn up 
heaven and earth to find him before finding abandonment of a 
previously adjudicated benefit.  Id.  The Court has also held 
that the "duty to assist is not always a one-way street."  
Wood v. Derwinski, 1 Vet.App. 190, 193 (1991).  

This case was remanded in July 2001 by the Board to obtain 
additional evidence and to schedule the veteran for an 
examination.  After that development was completed the 
veteran was scheduled for an examination in August 2002.  The 
veteran did not appear for the August 2002 examination.    
The veteran had previously failed to appear for a June 1999 
examination.  The RO sent Supplemental Statements of the Case 
(SSOC) to the veteran in December 2002 and April 2003 stating 
that the veteran had failed to appear for an examination that 
might have provided material evidence on the claim.  The SSOC 
was not returned as undeliverable, and was sent to the 
veteran's address of record.  The Board remand decision in 
July 2001 cited the provisions of 38 C.F.R. § 3.655, and 
informed the veteran that failure to appear for a scheduled 
examination could result in the denial of his claim.  The 
veteran has stated that he cancelled the August 2002 
examination due to transportation difficulty and because he 
did not want to argue with a resident about taking Valium on 
a daily basis.  In December 2002, the veteran wrote a letter 
in which he asked the RO to not schedule him for any 
additional examinations.  

When entitlement to a benefit cannot be established or 
confirmed without a current VA examination or reexamination 
and a claimant, without good cause, fails to report for such 
examination, or reexamination, action shall be taken in 
accordance with 38 C.F.R. § 3.655(b) or (c) as appropriate.  
38 C.F.R. § 3.655(a).  Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
claimant, death of an immediate family member, etc.  Id.

The regulation provides that when a claimant fails to report 
for an examination scheduled in conjunction with a claim for 
increase, the claim shall be denied.  38 C.F.R. § 3.655(b) 
(2002) (emphasis added).  This language leaves no authority 
for the RO or the Board to review the issue on appeal on the 
basis of whatever evidence is of record where the claimant 
does not show "good cause" for failure to report for the 
scheduled examination.  Rather, it compels the RO and the 
Board to deny the claim strictly on the basis of the failure 
to report for a scheduled examination without good cause.

The Board acknowledges the RO's efforts to schedule the 
veteran for an examination.  The veteran has not provided a 
good cause for his failure to report for his latest scheduled 
examination and has stated that he does not wish to be 
scheduled for any additional examination.  Therefore, the 
Board finds that additional efforts to schedule an 
examination would be futile.  In the absence of clear 
evidence to the contrary, the law presumes the regularity of 
the administrative process.  Mindenhall v. Brown, 7 Vet. App. 
271, 274 (1994) (citing Ashley v. Derwinski, 2 Vet. App. 62, 
64-65 (1992)).  Notification for VA purposes is a written 
notice sent to the claimant's last address of record.  See 
38 C.F.R. § 3.1(q) (2002).  In fact, the record is clear that 
the veteran had actual notice of both the June 1999 
examination and August 2002 examination since he cancelled 
both of them himself.

Given the presumption of regularity of the mailing of the 
examination scheduling notice, the Board is satisfied that 
the veteran failed to report to the scheduled August 2002 VA 
examination without good cause.  See 38 C.F.R. § 3.655.  The 
veteran has not argued that he was not notified of the 
examination, or indicated that he would report if the 
examination was re-scheduled.  In fact, he has indicated that 
he would not report for any new examination scheduled.  
Therefore, the claim for an increased rating must be denied 
as a matter of law.  See Sabonis v. Brown, 6 Vet.App. 426, 
430 (1994).

Finally, the Board finds that notwithstanding the recent 
amendments to the law enacted by the Veterans Claims 
Assistance Act of 2000 and the new duty to assist 
regulations, no undue prejudice to the appellant is evident 
by a disposition by the Board herein, as the amended 
provisions of the Act specifically provide that VA is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance will aid in 
substantiating the claim.  See 38 U.S.C.A. § 5103A(2) (West 
2002); see also, 38 C.F.R. §§ 3.159, 3.326).  For the reasons 
set forth above, the Board has found that the appellant's 
claim lacks legal merit under the law and therefore, there is 
no reasonable possibility that further assistance or 
development of the claim at the RO-level will result in a 
grant of the benefits sought.  See, Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (Strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).  

Thus, the Board finds that further development is not 
warranted and the veteran is not prejudiced by appellate 
review.  See, Bernard v. Brown, 4 Vet. App. 384 (1993).  
Additionally, the RO sent letter to the veteran dated in 
November 2002 and June 2003 which informed him of the 
provisions of the VCAA.  The Board remand decision of July 
2001 informed the veteran that he would be scheduled for an 
examination and informed him of the consequences of not 
appearing for the examination.  Therefore, the RO has 
notified the veteran of what action must be taken on his 
part, and what actions the RO would take.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); (holding that both the 
statute 38 U.S.C. § 5103(a), and the regulation, 38 C.F.R. § 
3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary).









ORDER

Entitlement to an increased evaluation for hypertension is 
denied.



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

